  Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 1 of 61




                                                           DATE FILED: April 22, 2021 7:22 PM
 DISTRICT COURT, DOUGLAS COUNTY, COLORADO FILING ID: C416DEA4A00CF
 400 Justice Way Ste. 2009                CASE NUMBER: 2021CV30292
 Castle Rock, CO 80109
 Telephone: (720) 437-6200
 Plaintiff:
 TWIN STAR ENERGY, LLC, a Colorado Limited Liability
 Company

 v.                                                              COURT USE ONLY 
                                                              ___________________________
 Defendant:
                                                               Case Number:
 BOARD OF ADJUSTMENT OF THE CITY OF CASTLE
 PINES, STATE OF COLORADO, a body corporate and                Division
 public, and CITY OF CASTLE PINES IN DOUGLAS
 COUNTY, STATE OF COLORADO, a municipal
 corporation.
 Attorneys for Plaintiff:
 Gregory S. Tamkin, Colo. Reg. No. 27105
 Stephen R. Weingold, Colo. Reg. No. 52897
 Dorsey & Whitney LLP
 1400 Wewatta Street, Suite 400
 Denver, CO 80202
 Tel.: (303) 629-3400
 Fax: (303) 629-3450
 Email: tamkin.greg@dorsey.com
 Email: weingold.stephen@dorsey.com

                                           COMPLAINT


       Plaintiff Twin Star Energy, LLC (“Twin Star” or “Plaintiff”), by and through its

undersigned attorneys, states its Complaint as follows:

                                       INTRODUCTION

       1.      Twin Star owns a lot located at 7610 N. Debbie Ln. in Castle Pines, Colorado,

where it operates a car wash, a 7-Eleven convenience store and a Phillips 66 gas station. On

December 23, 2020, Twin Star submitted a proposal to expand its car wash, but not alter any of




                                            EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 2 of 61




the structures associated with the convenience store or the gas station. Twin Star proposed

upgrading the car wash, built in 2002, to a more modern “tunnel” car wash to better serve its

customers. The proposal is attached hereto as Exhibit A and would have approximately doubled

the size of the car wash. Castle Pines permits car washes in this zoning district, and in fact, is

currently in the process of approving a much larger car wash businesses immediately adjacent to

Twin Star’s property.

       2.      On January 14, 2021, the City Staff of Castle Pines (“City Staff”), which the City

of Castle Pines empowers to respond to proposals related to zoning, issued a determination denying

Twin Star’s request to extend the car wash. The determination is attached hereto as Exhibit B. The

City Staff based its determination on the theory that the proposed expansion was an expansion of

the gas station, which is a legal non-conforming use. The City Staff determined that the car wash

was an “accessory use” to the gas station, and that the expansion of an accessory use to a legal

non-conforming use violated the relevant zoning ordinances.

       3.      Twin Star filed a timely appeal to the Board of Adjustment of the City of Castle

Pines (“Board of Adjustment”), which the City of Castle Pines empowers to hear appeals of City

Staff determinations. On February 12, 2021, pursuant to Castle Pines Zoning Ordinance Section

2601A, in a 6-1 ruling the Board of Adjustment voted to uphold the City Staff’s Determination on

March 25, 2021. The Board of Adjustment based its ruling on the theory that the car wash is an

accessory use to the gas station and such accessory use cannot be expanded.

       4.      This decision was incorrect for several reasons. First, the Board of Adjustment

abused its discretion because the proposed expansion of the car wash does not constitute the

expansion of a legal-nonconforming use, because the car wash is itself a permitted use. Second,



                                                2



                                           EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 3 of 61




the Board of Adjustment abused its discretion in upholding the City Staff’s determination because

the car wash is not an accessory use to the gas station because it does not meet the definition of an

accessory use in the City’s zoning ordinance. Third, the Board of Adjustment abused its discretion

because, even if the car wash was an accessory use, expansion of an accessory use is not prohibited

by the relevant zoning ordinances. Fourth, the City Staff’s determination constitutes is an arbitrary

and unconstitutional taking because it prevents Twin Star from competing with competitors

operating similar businesses, rendering that portion of the lot unusable without providing just

compensation. Finally, Twin Star’s proposed expansion would not significantly harm the public

interest, since the City Staff has clearly determined that it is in the public interest to have several

other car washes in the area, including immediately next door.

       5.      Twin Star seeks certiorari review of the Board of Adjustment’s ruling,

compensation for the loss of the use of its property pursuant to C.R.S. § 38-1-101, and declaratory

judgment that it may expand its car wash.

       6.      City of Castle Pines in Douglas County, State of Colorado (“City of Castle Pines”)

is the entity empowered to sue and defend suits brought against the City of Castle Pines, and is

obligated to dispose of liabilities of the city. The Board of Adjustment acts on behalf of the City

of Castle Pines.

                                              PARTIES

       7.      Twin Star Energy, LLC is a Colorado Limited Liability Company that maintains its

principal place of business at 7671 Shaffer Parkway, Building H, Littleton, CO 80127.

       8.      Defendant Board of Adjustment of the City of Castle Pines, State of Colorado is a

body corporate and politic, as a Colorado municipality situated in Douglas County, Colorado, with



                                                  3



                                             EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 4 of 61




a principal operating address of 360 Village Square Lane, Suite B, Castle Pines, CO 80108. The

Board of Adjustment was established pursuant to Article 6, Section 2-6-10 of the Municipal Code

of the City of Castle Pines.

       9.      Defendant City of Castle Pines in Douglas County, State of Colorado is a municipal

corporation and maintains its principal place of business at 360 Village Square Lane, Suite B,

Castle Pines, CO 80108. Under Article 1, Section 1.3 of the Home Rule Charter of the City of

Castle Pines, the City of Castle Pines is responsible for all rights and liabilities of the City, and

may sue and defend claims related to the City.

                                 JURISDICTION AND VENUE

       10.     The Board of Adjustment is authorized to render quasi-judicial decisions by and for

the City of Castle Pines, including, without limitation, appeals of staff determinations on whether

proposals are permissible under the Castle Pines Zoning Ordinances.

       11.     The District Court has the authority to review the Board of Adjustment’s quasi-

judicial ruling issued on March 25, 2021 pursuant to C.R.C.P. 106(a)(4).

       12.     Twin Star is a proper party in interest to bring this action because it has been

negatively impacted by the Board of Adjustment’s adverse ruling on its proposed expansion

Pursuant to C.R.C.P. Rule 59, C.R.S. § 13-51-101, et seq., C.R.S. 24-6-401(9)(b), and C.R.C.P.

Rule 106(a)(4), the Court has jurisdiction to hear this matter.

       13.     Venue is proper pursuant to C.R.C.P. Rule 98(c) because defendants are located in

Douglas County, Colorado, the action is premised upon a quasi-judicial land use decision

effectuated in Douglas County, Colorado, and because the decision relates to real property in

Douglas County, Colorado.



                                                 4



                                             EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 5 of 61




                                 GENERAL ALLEGATIONS

       I.      Twin Star’s 7610 N. Debbie Ln. Businesses and Expansion Proposal

       14.     Twin Star Energy, LLC has operated a car wash, a convenience store, and a gas

station at 7610 N. Debbie Ln. since 2005. These businesses are housed in three separate buildings

and run by three separate parties: Phillips 66, 7-Eleven, and Twin Star. The Twin Star employees

work in all three buildings, but each business operates independently with different arrangements:

               a.     The convenience store is a 7-Eleven franchise contained in its own free-

                      standing building. 7-Eleven owns the inventory in the store and collects the

                      revenue directly. 7-Eleven controls the convenience store through its 7-

                      Eleven Business Conversion Program franchisee operator model and

                      provides Twin Star a share of the profits as compensation for Twin Star’s

                      employees operating and managing the store.

               b.     Similarly, Phillips 66 owns the fuel stored in the separate gas station facility,

                      retains the profits from its sale, and pays a fixed monthly fee to Twin Star

                      to operate the station.

               c.     The car wash, also located in a free-standing building, is the only business

                      over which Twin Star exercises 100% control and from which it derives

                      direct revenue. Most car wash sales are purchased directly with credit cards

                      at a kiosk at the front of the car wash building, but they can also be

                      purchased at the Phillips 66 fuel pumps (in which case Phillips 66 sends the

                      revenue to Twin Star) or inside the convenience store as a register dedicated

                      to the car wash.



                                                 5



                                            EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 6 of 61




Thus, while all three of the businesses are overseen by overlapping employees and are located on

the same plot of land, they operate independently/separately.

       15.     Twin Star tracks the purchase location of car washes, and more car washes are

purchased directly at the car wash entrance than at the Phillips 66 gas station and the 7-Eleven

store combined. The following chart provides recent car wash purchase data at the Debbie Lane

location:

                                                     Nov 2020    Dec 2020     Jan 2021
               Direct Car Wash Purchases             1301        1090         1284
               Combined 7-Eleven and                 827         845          911
               Phillips 66 Purchases
               Total Car Washes Purchased            2128        1935         2195


       16.     Customers treat each of the businesses as stand-alone businesses. For example,

some customers may just stop at the location for a car wash. Others, may just use the convenience

store to purchase a cup of coffee, making no other purchases. Still others may only stop for fuel.

       17.     It is well recognized in Castle Pines that car washes are stand-alone businesses.

Castle Pines has determined that car washes are permitted as indoor retail/service businesses and

has provisionally approved a large car wash installation on the lot immediately adjacent to Twin

Star on Castle Pines Parkway. This proposal does not include a gas station or convenience store.

       18.     Indeed, this is one of two car washes that will be visible from 7610 N. Debbie Ln.

A second lot with a car wash, convenience store, and gas station is across the street and one block

west. The city has authorized that business to refurbish all three buildings, install new fuel tanks,

and make other improvements to the lot.

       19.     On top of the two nearby carwashes, several other automobile-related businesses

operate in the vicinity of the Debbie Lane location. A third set of fuel pumps associated with a


                                                 6



                                            EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 7 of 61




King Soopers supermarket, an automotive repair shop, and a tire shop are all less than .3 miles

away from Twin Star’s businesses, as illustrated below:




       20.     Twin Star’s car wash is almost two decades old. Twin Star wishes to expand the

car wash into a tunnel car wash to better-serve members of the public and to compete with other

tunnel car washes being built nearby. The proposal will result in a modest expansion of the length

of the car wash. A current aerial view and a drawing of the proposed expansion are below:




                                                7



                                           EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 8 of 61




       21.     Twin Star’s proposal will not cause any expansion or change to the Phillips 66 fuel

pumps or the 7-Eleven convenience store. The only expansion will be to the car wash structure,

itself. Twin Star submitted a proposal requesting authorization to expand the car wash on

December 23, 2020.

       22.     Twin Star needs to expand its car wash in order to compete with the neighboring

car washes, including the very modern one recently approved by the City Staff. If Twin Star is not

able to compete with these nearby businesses, both of which are visible from 7610 N. Debbie Ln.,

it will lose virtually all the revenue generated by its car wash, and will be unable to make use of

the purpose-built car wash building or machinery inside.

       II.     The City Staff’s Determination

       23.     As noted above, the Castle Pines City Staff approved a proposal to build a much

larger car wash on the adjacent lot to the Debbie Lane car wash. It does not dispute that a car wash

is an authorized use in this zoning district. However, the City Staff nevertheless issued a

determination rejecting Twin Star’s expansion proposal on January 14, 2021.



                                                 8



                                            EXHIBIT A
    Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 9 of 61




        24.    The City Staff reasoned that, because its zoning ordinances no longer permit the

construction and authorization of a gas station, Twin Star’s proposal to expand its car wash should

be rejected.1 The City Staff based its decision on two zoning codes: 2002.01 and 2002.02.

               a.      Castle Pines Zoning Ordinance 2002.01 states that any legal

                       “nonconforming use shall not be enlarged, expanded, extended, increased,

                       or moved to occupy an area of land or area in a structure which was not

                       occupied before this Ordinance was adopted or amended.”

               b.      Castle Pines Zoning Ordinance 2002.02 states that “[a]n existing structure

                       devoted to a nonconforming use shall not be enlarged, expanded, extended

                       or altered to accommodate the nonconforming use or any other use not

                       allowed in the district in which the structure is located.”

See Exh. 2 at 1-2.

        25.    The City Staff went on to conclude that “[b]ased on information presented to the

City, it is evident that the current carwash and proposed carwash expansion is an accessory use to

the existing nonconforming Automobile Service Station with Gasoline Pumps.” Id. at 2. Implicit

in the City Staff’s determination was that accessory uses cannot be enlarged or expanded under

either of the aforementioned zoning ordinances.2



1 Douglas County’s zoning rules permitted gas stations when Twin Star developed 7610 N. Debbie
Ln. The zoning ordinances were changed more than a decade later, and Twin Star’s gas station is
currently a legal non-conforming use.
2 Following the determination, in an informal meeting between the City Staff and Twin Star, the

City Staff noted that Twin Star could apply to have each use on the lot treated individually and, if
approved, could then expand the car wash as such expansion would not constitute an expansion of
a nonconforming use, but the expansion of a separate use. The City Staff’s recognition that the car
wash business can be treated as separate reinforces the point that it was improper to deny the


                                                  9



                                             EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 10 of 61




       III.    Twin Star’s Appeal to the Board of Adjustment

       26.     In response to the City Staff’s Determination, Twin Star appealed to the Board of

Adjustment. Twin Star’s appeal was timely and accompanied by appropriate public notices. A

copy of Twin Star’s Appeal is appended hereto as Exhibit C.

       27.     Twin Star’s appeal addressed four issues:

       28.     First, Twin Star’s proposed car wash expansion does not fit within the language of

Castle Pines Zoning Ordinances 2002.01 or 2002.02. Neither the City Staff nor the Board of

Adjustment disputes that a car wash is an expressly permitted use under its previous

determinations. Castle Pines has repeatedly concluded that car washes of the same type as Twin

Star’s proposed expanded car wash are permitted as “indoor retail/service businesses” under Castle

Pines Zoning Ordinance 1102.12. Thus, a car wash is not a “nonconforming use,” and Castle Pines

Zoning Ordinances 2002.01 and 2002.02, both of which relate exclusively to such uses, do not

apply to Twin Star’s car wash expansion proposal.

       29.     That is, even though the gas station is a non-conforming use, there was no

expansion of the gas station in accordance with those two ordinances. Namely, the gas station,

itself was not being expanded or enlarged in violation of Zoning Ordinance 2002.01. Additionally,

there was no existing structure devoted to a nonconforming use (i.e. the fuel station) that was being

expanded or enlarged in violation of Zoning Ordinance 2002.02. Rather, the proposed expansion

was of a structure not devoted to a nonconforming use.

       30.     Second, the definition of “accessory use” in the Castle Pines Zoning Ordinance




proposed expansion of the car wash as an accessory use. In fact, the car wash is separate, but the
City Staff arbitrarily refused to recognize it as such at the time.


                                                 10



                                            EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 11 of 61




plainly does not include Twin Star’s car wash. “Accessory use” is a defined term under Castle

Pines Zoning Ordinance Section 3602 as “A use naturally and normally incidental to, subordinate

to, and devoted exclusively to the principal use” of the property (emphasis added). As discussed

above, Twin Star’s car wash operates separately from its other businesses, derives separate

revenue, and is used by customers who do not necessarily use the gas station or convenience store.

It thus is not “devoted exclusively” to the selling of Phillips 66 fuel.

       31.     Importantly, even if this car wash were an “accessory use,” expansions of accessory

uses to legal non-conforming uses are not prohibited under Castle Pines Zoning Ordinances

2002.01 or 2002.02. Neither regulation addresses—let alone prohibits—accessory uses. Instead,

they are limited “non-conforming uses.” The City Staff made a leap to determine that those zoning

ordinances prohibit expansions of accessory uses.

       32.     Third, the City Staff’s inconsistent treatment of Twin Star’s car wash compared to

those of its neighbors was arbitrary and capricious under both Colorado and Federal law. The City

Staff is permitting locations that compete with Twin Star to move forward with renovations or to

be built. The City Staff discriminated against Twin Star because its lot contains a Phillips-66 gas

station along with a car wash. Because the neighbor was not operating a gas station, it was

permitted to move forward.

       33.     Without the expansion of Twin Star’s car wash, the structure and land will be

effectively rendered useless. Twin Star’s existing, operating car wash is an ongoing business in

which it has an established interest. Customers will not frequent Twin Star’s last-generation

technology car wash when there is a new, modern car wash next door. The City Staff’s

determination condemns the car wash area as it cannot be altered to compete or otherwise used.



                                                  11



                                             EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 12 of 61




       34.     Fourth, Twin Star will suffer significant hardship if not permitted to expand its car

wash, even though there is no harm to the community. Twin Star’s proposed car wash expansion

will help it better serve its customers, and car wash customers expressed their interest in an

expanded Twin Star car wash at the March 25, 2021 hearing. Among other things, Twin Star will

be able to offer services similar to those of its immediate neighbor, ensuring Castle Pines residents

have robust competition that will lead to good service and favorable prices for car washes.

Obviously, as the City Staff has approved the neighboring car wash, such establishments cannot

be considered a harm to the public.

       35.     In response, the City Staff argued that the expansion of the car wash would “expand

the gas station” because the three businesses overlap closely and employees at the convenience

store facilitate the operation of the gas station and car wash. But this is contravened by the clear

evidence that most car washes are purchased without accessing the fuel pumps or the convenience

store, and that many Twin Star customers do not access any other part of its business, instead

opting to only purchase a car wash on some visits.

       36.     The City Staff also notes that in other jurisdictions a car wash is an accessory use

of a gas station. But the City cannot substitute Colorado case law applying a different zoning

ordinance with a different definition of “accessory use” for the plain language of the Castle Pines

zoning ordinance, which clearly requires that a use be “devoted exclusively” to the principal use

of a property in order to be an “accessory use.” The Twin Star car wash does not fit this definition,

and it is therefore not an accessory use to the Phillips 66 gas station.

       37.     The City Staff also argued that, although the lot could have multiple separate uses,

such that conforming uses could be expanded, it was not willing to consider this lot as having



                                                  12



                                             EXHIBIT A
    Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 13 of 61




multiple uses at that time. The City Staff reached this conclusion because it claims there is no

historical evidence that the lot was approved for multiple uses, but rather as a gas station.

Irrespective, historical data and approval history is irrelevant to the current expansion plans. There

are multiple uses on the lot and those multiple uses have been contemplated and disclosed in all

plans since inception, as the City Staff recognized.

        38.    On March 25, 2021, a public hearing was held. A copy of the PowerPoint

presentation Twin Star made at this presentation, which was sent to the City Staff for distribution

prior to the meeting, is attached hereto as Exhibit D.3

        39.    At the close of the hearing, the Board of Adjustment rejected Twin Star’s Appeal

via a 6-1 vote. The members of the Board of Adjustment who provided a rationale for their vote

indicated that the basis for their ruling was that Twin Star’s proposed car wash was an “accessory

use” to the gas station and as a result, expansion of an accessory use was prohibited by the zoning

ordinances. The Board members were not necessarily against expansion, per se, but were

interpreting the zoning ordinances to prohibit expansion in this case.

                                FIRST CLAIM FOR RELIEF
                         (Certiorari Review, against both Defendants)

        40.    Twin Star re-alleges and incorporates by reference the allegations of all the

foregoing paragraphs as if fully restated herein.

        41.    C.R.C.P. Rule 106(a)(4) allows for certiorari challenges “where any governmental

body or officer or any lower judicial body exercising judicial or quasi-judicial functions has




3At the time of the filing of this Complaint, the Board of Adjustment’s minutes and related
materials from the March 25, 2021 hearing were not yet available.


                                                    13



                                             EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 14 of 61




exceeded its jurisdiction or abused its discretion, and where there is no plain, speedy, and adequate

remedy otherwise provided by law.”

       42.      The Board of Adjustment’s March 25, 2021 ruling was a final resolution of Twin

Star’s proposal, and was quasi-judicial in nature. No other speedy or adequate remedy exists to

review or reconsider its ruling.

       43.      In upholding the City Staff’s denial of Twin Star’s proposal, the Board of

Adjustment abused its discretion, acted in an arbitrary and capricious manner, ignored the plain

language of its zoning ordinances, and engaged in conduct constituting a taking in violation of

Colorado law.

       44.      Therefore Twin Star requests that the District Court overturn the Board of

Adjustment’s March 25, 2021 ruling and direct the Board of Adjustment to approve Twin Star’s

proposal.

                            SECOND CLAIM FOR RELIEF
(Substantive Due Process – Declaratory Judgment and Damages, against both Defendants)

       45.      Twin Star re-alleges and incorporates by reference the allegations of all the

foregoing paragraphs as if fully restated herein.

       46.      Twin Star seeks a declaration that the Board of Adjustment’s March 25, 2021 ruling

is arbitrary and unconstitutional under Colorado law.

       47.      By treating Twin Star differently than its competitors, the Board of Adjustment has

arbitrarily and unconstitutionally deprived Twin Star of its rights.

       48.      The Board of Adjustment was operating under color of Colorado law.

       49.      The Board of Adjustment’s action deprived Twin Star of a right guaranteed under

federal law and the U.S. constitution.


                                                    14



                                             EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 15 of 61




        50.     Twin Star has been adversely affected by the Board of Adjustment’s ruling, and the

rights it asserts are present and legally cognizable.

        51.     There is an existing and actual legal controversy that can be effectively resolved

via a declaratory judgment from this Court, namely whether the Board of Adjustment’s March 25,

2021 ruling violates Colorado law.

        52.     The adjudication of Twin Star’s declaratory judgment will effect a change in Twin

Star’s present rights or status with respect to an existing question and legal controversy.

        53.     Twin Star is entitled to declaratory judgment under Colorado law that the actions

of Defendants were arbitrary, capricious and unconstitutional.

        54.     Twin Star has been damaged by the Board of Adjustment’s arbitrary and

unconstitutional usurpation of its rights, has been forced to expend time and attorneys’ fees, has

lost profits because its building of a new car wash has been delayed, and has been deprived of the

use of its property.

        55.     Twin Star requests an interpretation of its rights and legal status under the above

law and facts and compensation for the deprivation of its use of its property.

                             THIRD CLAIM FOR RELIEF
 (Declaration of Taking and Determination of Just Compensation Pursuant to C.R.S. § 38-
                             1-101, against both Defendants)

        56.     Twin Star re-alleges and incorporates by reference the allegations of all the

foregoing paragraphs as if fully restated herein.

        57.     Because the Board of Adjustment has upset Twin Star’s investment expectations

for its property and effectively prevented Twin Star from competing with adjacent car wash

business, the Board is effectively condemning a portion of Twin Star’s property without



                                                    15



                                             EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 16 of 61




substantive due process or just compensation. Accordingly, it is entitled to declaratory judgment

that the Board of Adjustment’s ruling is unconstitutional.

        58.        Twin Star has been deprived of its reasonable investment expectations because its

investment in the car wash and its ongoing business will be rendered useless.

        59.        Twin Star has been deprived of the use of its property as a gas station.

        60.        Under Colorado law, private property shall not be taken or damaged, for public or

private use, without just compensation.

        61.        The Board of Adjustment did not use eminent domain powers to enact the March

25, 2021 ruling.

        62.        The City Staff and Board of Adjustment have permitted at least one other nearby

businesses to operate modern car wash with the same or similar features as Twin Star’s proposed

expanded car wash.

        63.        Twin Star’s car wash will not be able to compete with these more modern

competitors if it is not permitted to expand its car wash. Moreover, because any other use of the

property would require alteration and enlargement of the structure, which has been prohibited,

Twin Star can no longer use the property, other than as a non-competitive old car wash.

        64.        Twin Star has thus been significantly damaged as a result of the Board of

Adjustment’s March 25, 2021 ruling.

        65.        The Board of Adjustment’s March 25, 2021 ruling did not compensate Twin Star

for this taking.

        66.        Twin Star is entitled to a declaration that the Board of Adjustment’s March 25,

2021 ruling constitutes a taking, and for compensation from the City of Castle Pines in the amount



                                                    16



                                                EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 17 of 61




of Twin Star’s lost use.

                                    PRAYER FOR RELIEF

       WHEREFORE, Twin Star respectfully requests that this Court enter judgment in its favor

granting the following relief:

               A.      For judgment in its favor on each and every cause of action alleged herein;

               B.      For the overturn of the Board of Adjustment’s March 25, 2021 ruling and a

       determination that Twin Star may move forward with the proposed plan;

               C.      For declaratory judgment that the Board of Adjustment’s March 25, 2021

       ruling is arbitrary and unconstitutional under Federal law.

               D.      For declaratory judgment that the Board of Adjustment’s March 25, 2021

       ruling constitutes a taking and should therefore be reversed;

               E.      For an award of damages for harms to Twin Star resulting from the Board

       of Adjustment’s March 25, 2021 ruling;

               F.      For compensation in the amount of the injury to Twin Star’s business caused

       by the Board of Adjustment’s March 25, 2021 ruling;

               G.      For prejudgment interest on all amounts claimed to the extent permitted by

       law;

               H.      For reimbursement of Twin Star’s fees and costs, including attorney’s fees;

       and

               I.      For Such other and further relief as this Court may deem just and proper.




                                                17



                                            EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 18 of 61




         Respectfully submitted this 22nd day of April, 2021


                                             s/ Gregory S. Tamkin
                                             Gregory S. Tamkin
                                             Stephen R. Weingold
                                             DORSEY & WHITNEY LLP
                                             1400 Wewatta Street, Suite 400
                                             Denver, CO 80202
                                             Telephone: (303) 629-3400
                                             Facsimile: (303) 629-3450
                                             Email: tamkin.greg@dorsey.com
                                             Email: weingold.stephen@dorsey.com

                                             ATTORNEYS FOR PLAINTIFF


   Address of Plaintiff
   7671 Shaffer Parkway, Building H
   Littleton, CO 80127




                                                18



                                       EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 19 of 61




                                       DATE FILED: April 22, 2021 7:22 PM
                                       FILING ID: C416DEA4A00CF
                                       CASE NUMBER: 2021CV30292




              Exhibit A




                                EXHIBIT A
      Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 20 of 61




7-11 CAR WASH EXPANSION – 7610 DEBBIE LANE, CASTLE PINES, CO 80108

MEMORANDUM
TO:           MR. NICHOLAS HUFFORD, PLANNER II, CITY OF CASTLE PINES

FROM:         CHRIS MUELLER PE NCEES - ENTITLEMENT AND ENGINEERING SOLUTIONS

SUBJECT:      7-11 CAR WASH EXPANSION

DATE:         12/23/2020
CC:           MARK PERRINO – MAPCM, MARY KASAL PE – EES, KRYSTA HOUTCHENS PE - EES




Mr. Hufford,

This memo serves to introduce this proposed car wash expansion project. Parcel information is listed
below, for convenience:

      •    State Parcel Number: 235103108006.

      •    Site size: 1.16 acres

      •    Subdivision: Tract B1 of Charter Oaks 5th Amendment

      •    Public Land Survey System: Township 7 South, Range 67 West, Section 3, Quarter Section 1

      •    Zoning: Business

      •    Land Use: Mixed Use/Commercial/Civic

      •    Water and Sanitary District: Castle Pines North Metro District

      •    Water Supply Zone: Central

      •    Fire District: South Metro FD

      •    Watershed: Middle South Platte – Cherry Creek, Happy Canyon Creek

      •    HOA: Charter Oaks HOA

      •    Owner: Twin Star Energy LLC, 7671 Shaffer Parkway, Building H, Littleton, CO 80127-3016.




                                                      EXHIBIT A
   Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 21 of 61




Purpose of Proposal: The existing 7-11 Convenience Store site consists of the convenience store, car
wash, and covered vehicle fuel dispensers. The owner would like to expand the existing car wash
structure and renovate it into a tunnel car wash, for customers. On behalf of Twin Star Energy LLC, we
respectfully request permission for this expansion, and guidance as to permitting requirements.

Should you have any questions, feel free to contact me at 314-737-2758 and chris.mueller@ees.com.

Sincerely,

Entitlement and Engineering Solutions, Inc.

Chris Mueller PE NCEES, Project Manager




                                              EXHIBIT A
                                                                                                                                  Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 22 of 61




© 2020, ALL RIGHTS RESERVED.




                                                                                                                                                                                                                                                             N




                                                                                                                                                                                                                                                       SCALE IN FEET
                                                                                                                                                                                                                                                0           20          40
                                                                                                                                                                                                                            EAST 1ST AVENUE
                                                                                                                                                                                                                                              IF BAR DOES NOT MEASURE 1 INCH
                                                                                                                                                                                                                                               THEN DRAWING IS NOT TO SCALE




                                                                                                                                                                                                  EXPAND EX. CARWASH
                                                                                                                                                                                                 BUILDING AND REMODEL
                                                                                                       PR. VACUUM                                                                                  INTO AN AUTOMATIC
                                                                                                         STALLS                                                                                     TUNNEL CARWASH
                                                                                                                                                                                                         26'x75'




                                                                                                                                                                                                                                                             D
                                                                                                                                                                                                                                                          EVAR
                                                                                                                                                                                                                                                       OUL
                                                                                                                                                                                                                 CAR




                                                                                                                                                                                                                                                         B
                                                                                                                                                                                                                     O
                                                                                                                                                                                                                   LYN




                                                                                                                                                                                                                                                     RLY
                                                                                                                                                                                                                                                    BEVE
                                                                                                                                                                                                                       D
                                                                                                                                                                                                                     RIVE
  P:\TWINSTAR ENERGY\~ CONCEPTUAL SITE PLANNING\CO, CASTLE PINES - 7610 N DEBBIE LANE\08 CAD\CSP.DWG




                                                                                                                     20' BUILDING SETBACK




                                                                                                                                                                                                                                                                                                      7-11 CAR WASH EXPANSION
                                                                                                                    PER "BUSINESS" ZONING




                                                                                                                                                                                                                                                                                                                                                                                    CONCEPTUAL SITE PLAN
                                                                                                                                                                                                                                                                                                                                7610 Debbie Lane, Castle Pines, Colorado 80108
                                                                                                                                                                                                                                                                               CONCEPTUAL SITE PLAN
                                                                                                                                                  CASTLE PINES PARKWAY




                                                                                                                                                                                                                                                                               PROJECT NO:                                                                                       TWS004.01
                                                                                                                                                                                                                                                                               DESIGNED BY:                                                                                                           CM
                                                                                                                                                                                                                                                                               DRAWN BY:                                                                                                              CM
                                                                                                                                                                                                                                                                               DATE:                                                                                             12/23/2020


                                                                                                                                                                                                                                                                                                          C1.0
                                                                                                                                                                  EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 23 of 61




                                       DATE FILED: April 22, 2021 7:22 PM
                                       FILING ID: C416DEA4A00CF
                                       CASE NUMBER: 2021CV30292




              Exhibit B




                                EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 24 of 61




                                                            Community Development
                                                                             Phone: 303-705-0200
                                                                               Fax: 303-688-9414
                                                                            www.castlepinesco.gov

                                                                               City of Castle Pines
                                                                  360 Village Square Drive, Suite B
                                                                      Castle Pines, Colorado 80108
January 14, 2021

Chris Mueller, Project Manager
[sent via email: chris.mueller@ees.us.com ]

   RE: Legal Nonconforming Use Determination for 7610 Debbie Lane

Dear Mr. Mueller,

Your recent inquiry to enlarge the carwash and modify the site at 7610 Debbie Lane
(“the “Property”) necessitated Staff’s evaluation of the existing use of the Property as an
Automobile Service Station with Gasoline Pumps.

The Property is located in the Business Zone District and is subject to Ordinance 16-09,
Eliminating the Principal Use of Automobile Service Station with Gasoline Pumps and
Section 20, Nonconforming Uses and Structures of the City of Castle Pines Zoning
Ordinance; both documents are attached hereto. Pursuant to Ordinance 16-09, in 2016,
the City of Castle Pines eliminated the land use of Automobile Service Station with
Gasoline Pumps within the Business Zone District. As a result, the existing Automobile
Service Station with Gasoline Pumps on the Property is a legal nonconforming use.

City Staff has closely evaluated your request to expand the carwash and modify the
site in accordance with the City of Castle Pines Zoning Ordinance provisions for
nonconforming uses which state:

      A use of land which was lawful before this Ordinance was adopted or
      amended may continue to exist even though the use would be prohibited,
      regulated, or restricted under the provisions of this Ordinance and
      amendments, subject to the following provisions:

      2002.01 Such nonconforming use shall not be enlarged, expanded,
      extended, increased, or moved to occupy an area of land or area in a
      structure which was not occupied before this Ordinance was
      adopted or amended.

      2002.02 An existing structure devoted to a nonconforming use shall
      not be enlarged, expanded, extended or altered to accommodate the




                                        EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 25 of 61



       nonconforming use or any other use not allowed in the district in
       which the structure is located.

       2002.03 If any nonconforming use is discontinued for any reason for a
       period of more than 12 consecutive months, a subsequent use of such
       land or structure shall conform to the provisions of this Ordinance and as
       thereafter amended.

       2002.04 A nonconforming use of land may be changed only to a use that
       is allowed in the zoning district in which the land is located.

       2002.05 Should a structure devoted to a nonconforming use be damaged
       or destroyed by any means, the structure may be reconstructed and the
       nonconforming use reestablished pursuant to section 2002.02.

Based on information presented to the City, it is evident that the current carwash and
proposed carwash expansion is an accessory use to the existing nonconforming
Automobile Service Station with Gasoline Pumps.            City Staff has made the
administrative determination that expansion of the carwash would constitute an
expansion of this nonconforming use in violation of Sections 2002.01 and 2002.02 of
the Zoning Ordinance.

If you require further information, do not hesitate to call me.

Sincerely,



Sam Bishop, AICP, Community Development Director

Attachments:

   •   Ordinance 16-09, Eliminating the Principal Use of Service Station with Gasoline
       Pumps
   •   Section 20, Nonconforming Uses and Structures of the City of Castle Pines
       Zoning Ordinance

Cc:
Michael Penny, City Manager [Michael.penny@castlepinesco.gov]
Linda Michow, City Attorney [linda@mcm-legal.com]




                                                                                         2

                                         EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 26 of 61




                                       DATE FILED: April 22, 2021 7:22 PM
                                       FILING ID: C416DEA4A00CF
                                       CASE NUMBER: 2021CV30292




              Exhibit C




                                EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 27 of 61




                                                                                                    GREGORY S. TAMKIN
                                                                                                            (303) 629-3438
                                                                                                 tamkin.greg@dorsey.com



February 12, 2021


VIA SMARTGOV WEB PORTAL

Planning Office Board of Adjustment
City of Castle Pines
360 Village Square Lane, Suite B
Castle Pines, CO 80108
(303) 705-0224


       Re:     Appeal of January 14, 2021 Determination Concerning 7-Eleven Car Wash
               Expansion – 7610 Debbie Lane

Dear Planning Office Board of Adjustment:

       Twin Star Energy, LLC (“Twin Star”) owns a car wash, gas station, and convenience store
located at 7610 Debbie Lane, Castle Pines. On December 23, 2020, Twin Star submitted a
Carwash Expansion Request, attached hereto as Exhibit A, seeking to install more modern car
wash equipment which requires an expansion of the building to accommodate the new equipment.
On January 14, 2021, the City Staff of Castle Pines (the “City”) issued a determination (the
“Determination”), attached hereto as Exhibit B, not to permit the car wash expansion. We
represent Twin Star with respect to this appeal of the City’s decision and respectfully request that
the Board of Adjustment reconsider the Determination.1

       The following is the basis for the appeal of the Determination made by the City Staff:

       1.      The City Staff determined that the proposed car wash expansion would constitute
               an expansion of a legal non-conforming use in violation of Zoning Ordinance
               Sections 2002.01 and 2002.02. But, those Sections apply only to an expansion of
               a nonconforming use or a structure housing a nonconforming use. The proposed
               expansion is only of the car wash. Because a car wash and the building are a
               conforming use and a structure housing a conforming use, the denial of the
               expansion based on those Sections was in error.

       2.      To attempt to make those sections applicable, the City Staff concluded that the car
               wash was an “accessory use” to the gas station. “Accessory use” has a specific
               definition in the Zoning Ordinances. That definition requires that the car wash’s
               use be “devoted exclusively” to the gas station. Because neither the current car


1
 This appeal is timely, as it is being presented to the City within 30 days after the January 14, 2021
Determination as required by Zoning Ordinance Section 2602A (“An appeal must be made in writing and
submitted to the Planning Office within 30 days of an administrative decision.”).



                            1400 Wewatta Street | Suite 400 | Denver, CO | 80202‐5549 | T 303.629.3400 | F 303.629.3450 | dorsey.com
                                                   EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 28 of 61




Planning Office Board of Adjustment
February 12, 2021
Page 2


                wash nor the proposed expansion is devoted exclusively to the fueling activity, it
                was error to consider the car wash an “accessory use.”

        3.      The City has permitted other car washes to be built, demonstrating that they are a
                permitted use and likewise that they are not an “accessory use” to another use of
                a site. Although the City previously advised Twin Star that it would not approve
                any proposal that it tendered to build a car wash on the neighboring lot, it has now
                approved another developer’s proposal to build a car wash on the same adjacent
                lot. In this context, denying Twin Star’s request to expand its car wash on its
                existing lot is arbitrary, and the City should not treat Twin Star differently than
                others.

        4.      It is unfair and creates a hardship for Twin Star not to allow modernization,
                especially when the City is approving a modern car wash next door.

Background

        Currently, the Debbie Lane site consists of the convenience store, covered vehicle fuel
dispensers, and a free-standing automatic car wash building. Twin Star would like to improve the
existing car wash structure and renovate it into a tunnel car wash, bringing it up to the level of
service consistent with newer car washes as an amenity to the community. This would involve
expanding the existing, older car wash building to accommodate the equipment required for a
tunnel wash. The Debbie Lane store was established in 2002.

         The car wash was originally proposed by Twin Star’s predecessor in interest, and
approved by Douglas County (the City’s predecessor in interest) in 2001. The proposal for the
lot listed its three proposed uses:

        1. A convenience store,

        2. A car wash, and

        3. Fuel pumps.

In 2001 all three of these uses were permitted. Douglas County and Twin Star’s predecessor in
interest evaluated and approved of each of these three “proposed uses for the property” when
the project was proposed.2



2
  See Narrative Exhibit from Farnsworth and Polk concerning Charter Oaks, Tract B, February 21, 2000,
FP# 397119, available from
https://apps.douglas.co.us/planning/projects/download.aspx?PosseObjectId=12119644 at page 9 of 11
(stating that “the proposed uses for this property are allowable under Douglas County zoning . . . [, and
t]he gasoline/convenience store/car wash use is obviously compatible with the Total Petroleum facility to
the south.”).


                                              EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 29 of 61




Planning Office Board of Adjustment
February 12, 2021
Page 3


        Douglas County evaluated the car wash as a separate, independent use housed in a
separate building,3 with proposed separate hours of operation (due to neighbors’ concerns about
noise), 4 and separate lighting, noise reduction, and landscaping needs.5 After evaluating the
proposed use of the car wash, the county approved it.

       Today, the car wash operates in a separate building. While customers may pay for a car
wash at a pump or inside the convenience store, they can also pay directly at a kiosk at the
entrance to the car wash. Many Twin Star customers use the car wash without accessing the
convenience store or gas station (just as customers may get coffee from the convenience store
without filling up their gas tanks, and can use credit cards to purchase gas without visiting the
convenience store). In fact, the car wash derives approximately 70% of its revenue between
November and March, in a completely different revenue cycle than the gas station and
convenience store.

         Twin Star submitted a proposal to expand its car wash on December 23, 2020. The
proposal notes that the site consists of a convenience store, car wash, and covered vehicle fuel
dispensers, and specifically states that Twin Star wishes to expand the car wash. Twin Star’s
proposal would in no way expand or modify the gas station on the property. The car wash was
built in 2002. Over the course of the past 19 years, technology and consumer expectations have
progressed substantially. To remain competitive and provide a modern amenity to the community,
the car wash needs to be expanded in building size and renovated to accommodate new
equipment. The modest increase in size Twin Star proposes would allow it to modernize the
equipment in its car wash and better serve its customers. As set forth in more detail below, the
City Staff denied Twin Star’s request.

       This was not Twin Star’s first effort to expand the car wash. In 2016 it submitted a proposal
to expand both the car wash and gas station into the neighboring lot, which the City rejected as
an expansion of a nonconforming use. To avoid the nonconforming use expansion, Twin Star
proposed at the meeting with the City that it instead only build a car wash on the neighboring lot.
The City, however, indicated that it would be disinclined to permit Twin Star’s construction of only
a new car wash on that neighboring property.


3
  See Charter Oaks, 5th Amendment, Tracts B-1 and B-2 NE1/4 of Section 3, T7S, R67W of the 6th P.M.,
Douglas County Co 1.686 Acres Site Improvement Plan – SP00-012, available from
https://apps.douglas.co.us/planning/projects/download.aspx?PosseObjectId=12119650 at page 24 of 36
(showing design drawings and materials for separate car wash building).
4
  See Site Improvement Plan SP00-012 BP-Amoco Referral Response – August 30, 2001, Comments
from Castle Pines Nor master Association, available from
https://apps.douglas.co.us/planning/projects/download.aspx?PosseObjectId=12119646 at page 2 of 338
(objecting to the proposed project and noting the County’s plan to curtail the car wash’s hours of
operation more narrowly than those of the gas station) .
5
  See Letter from Douglas County Community Development Department to Ron Guerts/David KirkBaum
dated June 6, 2001, available from
https://apps.douglas.co.us/planning/projects/download.aspx?PosseObjectId=12119646 at page 7 of 388
(suggesting modifications to landscaping, screening, and walls specifically with respect to the car wash).


                                              EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 30 of 61




Planning Office Board of Adjustment
February 12, 2021
Page 4


       Nevertheless, Twin Star understands that the City Staff is currently in the process of
authorizing another developer to build a car wash on the very same adjacent lot onto which Twin
Star previously sought to expand. Not only is the City Staff taking a different position with this
new developer than it did with Twin Star, it is preventing Twin Star from its expansion, thus
preventing Twin Star from competing. The City Staff’s action is effectively taking away one of
Twin Star’s uses of its site. This would significantly injure Twin Star.

       The City has allowed the adjacent car wash to move forward because a car wash is a
permitted use under zoning regulations. Twin Star asks to be treated the same way as its
neighbor, and that it be allowed to expand its car wash—a permitted use—to better serve its
customers.

The City Staff’s Determination

        As set forth in the January 14, 2021 Determination, “City Staff has made the administrative
determination that expansion of the car wash would constitute an expansion of this nonconforming
use in violation of Sections 2002.01 and 2002.02 of the Zoning Ordinance.” The City Staff applied
the nonconforming use sections of the Zoning Ordinances because it determined “that the current
carwash and proposed carwash expansion is an accessory use to the existing nonconforming
Automobile Service Station with Gasoline Pumps.”

Bases for Reconsideration by the Board of Adjustment

       City Staff improperly applied the Sections 2002.01 and 2002.02. Neither of those
ordinances prevents expansion of the car wash building as it is neither a non-conforming use nor
a non-conforming structure. Likewise, the car wash does not meet the definition of an accessory
use as set forth in the Zoning Ordinances. The approval process of the car wash on the
neighboring lot proves these points: that car wash is not a nonconforming use and is not an
accessory to anything, showing that car washes are appropriate uses in the Zoning District.
Unfortunately, it appears that Twin Star, which was previously advised it could not install a car
wash on that lot, is being treated unfairly.

   a. The Zoning Sections cited by the City in its Determination Acknowledge and do not
      Prohibit Twin Star’s Proposed Expansion of the Car Wash.

        While the gas station adjacent to the car wash was permitted when it was built, the City
subsequently modified its zoning ordinances to prohibit gas stations. As a result, the gas station
is a legal nonconforming use. Because the gas station is nonconforming, the City Staff cites
Zoning Ordinance Sections 2002.01-02 as the bases for its determination that the car wash
expansion is not permitted. These, however, regulations do not apply.

        Zoning Ordinance Section 2002.01 only applies to uses which are nonconforming. It
states that:



                                           EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 31 of 61




Planning Office Board of Adjustment
February 12, 2021
Page 5


       [A] nonconforming use shall not be enlarged, expanded, extended, increased, or
       moved to occupy an area of land or area in a structure which was not occupied
       before this Ordinance was adopted or amended.

The car wash is an indoor retail/service business, which is a permitted use and has been permitted
by the City in other locations. Expanding the car wash will not expand the use of the gas station
(the nonconforming use). As there will be no expansion of a nonconforming use, Section 2002.01
does not apply to Twin Star’s request.

      Zoning Ordinance 2002.02 only applies to the expansion of structures used for a
nonconforming purpose. It states that:

       2002.02 An existing structure devoted to a nonconforming use shall not be
       enlarged, expanded, extended or altered to accommodate the nonconforming use
       or any to in the district in which the structure is located.

The car wash structure does not relate to a nonconforming use. A car wash is a separate
business that can stand alone (and the city has correctly concluded that it is permitted by zoning
regulations when allowing several other car washes to be built and expand). It has nothing to do
with fueling or pumps. Many customers will visit the lot and use the car wash without filling up
with gas or visiting the convenience store, and vice versa. This is why Twin Star’s car wash has
its own payment station—so customers can use the car wash without needing to take the
potentially unnecessary steps of visiting fuel pumps or a convenience store attendant. Thus, this
section does not apply either. Moreover, the Section makes it clear that each structure on a site
must be viewed separately and independently because the Section only relates to structures
devoted to nonconforming uses, as opposed to all structures.

      As neither Section prevents expansion of the car wash, the City Staff’s Determination
based on these sections was in error and should be reversed.

   b. The Car Wash does not Meet the Zoning Ordinance’s Definition of Accessory Use

        Even though the car wash does not fit within Zoning Ordinance Sections 2002.01 and
2002.02, the City Staff rejected Twin Star’s proposal because it claims that the car wash is an
“accessory use” to the gas station. But, the Zoning Ordinances make clear that a car wash is not
an accessory use. ”Accessory use” has a specific statutory definition. It is not a use that is simply
related to another use, but rather must be “naturally and normally incidental to, subordinate to,
and devoted exclusively to the principal use.” Zoning Ordinance Section 3602 (emphasis
added). For example, if a helipad were not otherwise permitted to be built in a neighborhood, it
might be permitted as an accessory use to a hospital. In this circumstance the only use of the
helipad would be to further the hospital’s provision of emergency services.

       Twin Star’s car wash does not fit this definition. Customers purchase car washes
separately. They can access the car wash without accessing the convenience store or fuel
pumps. By definition, the car wash is not “devoted exclusively” to the gas station. It is not now—


                                           EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 32 of 61




Planning Office Board of Adjustment
February 12, 2021
Page 6


nor has it historically been—an accessory use. Instead, the car wash is a permitted use (just like
a convenience store) that operates independently and which is not “devoted exclusively” to the
gas station.

        In treating the car wash as an “accessory use,” the City Staff seemed to rely on the fact
that fuel pumps, convenience stores, and car washes all relate to automobiles and are often found
and operated together. We recognize that these business operate together, but through the
Zoning Ordinances, Castle Pines has unambiguously limited accessory uses only to instances
where the use is “devoted exclusively” to the primary use or uses of the property. 6 In the absence
of ambiguity, it is improper for the City Staff to look beyond the regulation at some general sense
of whether car washes often are available at gas stations. It must apply the plain language of the
statute. See Shupe v. Boulder County, 230 P.3d 1269, 1273 (Colo. App. 2010) (overturning
county’s interpretation of primary and accessory uses as contrary to the plain language of its land
use ordinance and declining to give deference to the city’s statutory interpretation). Twin Star
recognizes that there is overlap between its three customer bases, and that all three businesses
are often found together and operate in a complementary fashion. But the three businesses have
very different revenue structures and profit cycles. Customers use each site differently. One
customer may stop for coffee at the c-store every day. Another may purchase fuel on her way
home once per week. A third may only get her car washed at this facility once a week in the
winter months. Those are all different uses – none is an accessory use “devoted exclusively” to
the others.

    c. Permitting a Car Wash to Open and Compete in the Lot Immediately Adjacent to Twin
       Star’s while Rejecting Twin Star’s Expansion Proposal is Arbitrary and Capricious

        Authorizing a competitor’s development of a tunnel car wash while prohibiting Twin Star
from building one arbitrarily discriminates against Twin Star’s car wash and in favor of other car
washes engaged in precisely the same business. This is contrary to Colorado law. See Hale v.
Denver, 159 Colo. 341, 346, 411 P.2d 332, 335 (Colo. 1966) (holding that ordinance prohibiting
business from displaying goods outside but exempting gas stations and garden supply stores was
arbitrary and unconstitutional when applied to a store that sold the same materials as gas stations
and garden supply stores).

        Twin Star’s car wash operates the same business as the proposed adjacent car wash.
Twin Star’s proposed expanded car wash will function the same way as the proposed adjacent
car wash. Indeed, Twin Star even previously proposed an expansion of its car wash into the
adjacent lot—the very thing the City is now in the process of allowing a competitor to do. To
permit one project while rejecting the other simply because a gas station is also located on the
lot, in a separate structure, would unfairly favor Twin Star’s competitor. To do this while




6
 To the extent that other entities may have concluded that a car wash may be an accessory use to a gas
station, those entities have different zoning ordinances with different definitions of accessory use.


                                             EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 33 of 61




Planning Office Board of Adjustment
February 12, 2021
Page 7


simultaneously preventing Twin Star from expanding even within its own existing lot is in clear
violation of Colorado law.7

    d. Denial of this Appeal Will Cause A Substantial Hardship to Twin Star Whereas Granting
       the Appeal Will Positively Impact The Neighborhood

         Twin Star is not asking for a large expansion of its car wash, or proposing a renovation of
its entire facility that will significantly increase its footprint in the neighborhood or expand the fuel
station. The expansion request will not impact lighting, risks of fire, or in any way prejudice the
public health, safety, comfort, morals, or general welfare of the inhabitants of Castle Pines.

         Instead, Twin Star seeks to modernize its existing structure to better serve its customers.
We do not believe it is the intent of the City to prohibit improvements to an existing structure by
providing new equipment (and hence expanding the building), for a use that is allowed in the zone
district. It would be a huge detriment to the community if a property owner was not allowed to
make improvements to a conforming use. That does not appear to be the intent of the 2016
modifications either, which are to prohibit the expansion of the gas use.

          If a car wash is built next door and Twin Star is left without the ability to modernize its
facility, Twin Star’s car wash could be forced out of business. The City’s zoning ruling would have
the effect of preventing Twin Star from making any other use of this building. An empty or
underused, aging car wash that cannot be maintained under the city’s Zoning Ordinance is
actively harmful to all parties involved. Moreover, it would be improper for the City to arbitrarily
favor one business over another in offering the same service.

        On the other hand, permitting the car wash to expand will treat Twin Star the same way
the City Staff has treated other car wash operators. Twin Star will be able to compete with its
new neighbor, and this robust competition will give Castle Pines residents access to clean,
modern car washes. Both Twin Star and the community will benefit.

Conclusion

          Twin Star is a proud member of the Castle Pines business community. It has served
residents of Castle Pines for more than fifteen years. Twin Star wishes to continue to operate its
car wash and other businesses in Castle Pines. The Sections cited by the City Staff do not
preclude expansion. Additionally, Twin Star’s car wash is not an accessory use to its gas station
because the car wash is not “devoted exclusively” to its gas station. Customers can—and do—
utilize it without accessing the adjacent gas station or convenience store. Twin Star’s proposed
expansion will not expand the gas station’s operation. Instead, it will enhance the quality of car

7
  Twin Star notes that the developer of the proposed adjacent car wash acknowledged this disparity in
treatment and claimed it was a result of the developer being a “local” in Castle Pines. The City has indicated
that it does not have a policy discriminating against foreign-owned business, but there does not seem to be
a good explanation of why Twin Star was previously informed it could not put a car wash, only, on the
adjacent property whereas a native-owned business is receiving such an authorization.


                                                EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 34 of 61




Planning Office Board of Adjustment
February 12, 2021
Page 8


wash services Twin Star offers its customers and allow Twin Star to compete with a new
competitor opening next door. If Twin Star’s car wash is not treated the same way as its
competitor’s proposed car wash, Twin Star will be significantly injured. As a consequence, we
respectfully request that the Board of Adjustment reverse the previous determination and direct
that Twin Star be permitted to proceed with its plans to expand and modernize its car wash.

                                           Very truly yours,

                                           DORSEY & WHITNEY LLP

                                           s/ Gregory S. Tamkin

                                           Gregory S. Tamkin




                                         EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 35 of 61




                                       DATE FILED: April 22, 2021 7:22 PM
                                       FILING ID: C416DEA4A00CF
                                       CASE NUMBER: 2021CV30292




              Exhibit D




                                EXHIBIT A
                    Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 36 of 61




         Appeal of Denial of Expansion of
         Car Wash at 7610 Debbie Lane
         For Twin Star Energy, LLC

         Greg Tamkin
         Stephen Weingold

         March 25, 2021



 Dorsey & Whitney LLP
                                                    EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 37 of 61




   7610 Debbie Lane Car Wash




                                                                               2

                                EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 38 of 61




Proposed Car Wash Expansion




                                                                               3

                                EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 39 of 61




Proposed Car Wash Next Door




                                                                               4

                                EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 40 of 61




                                   Determination Letter
                                “2002.01 Such nonconforming use shall not
                                be enlarged, expanded, extended,
                                increased, or moved …”


                                “2002.02 An existing structure devoted to a
                                nonconforming use shall not be enlarged,
                                expanded, extended or altered to
                                accommodate the nonconforming use”


                                “Based on information presented to the
                                City, it is evident that the current carwash
                                and proposed carwash expansion is an
                                accessory use to the existing
                                nonconforming Automobile Service Station
                                with Gasoline Pumps.”




                                                                               5

                                EXHIBIT A
       Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 41 of 61




                      Issues on Appeal:

1. Is the expansion of the car wash an expansion of a
   nonconforming use or structure devoted to a
   nonconforming use?
2. Is the car wash an accessory use to a non-conforming
   use and therefore an expansion of that non-conforming
   use.
3. Will Twin Star’s expansion of its car wash cause
   substantial detriment to the public good?




                                                                                      6

                                       EXHIBIT A
       Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 42 of 61




        A Car Wash is a Permitted Use


“[T]he Director has interpreted the “Retail/service-indoor”
principal use (a use-by-right in the Business Zone District)
to include indoor car washes.”
                                                                   - Staff Report at 4




                                                                                         7

                                       EXHIBIT A
    Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 43 of 61




                       Accessory Use


Accessory Use: A use naturally and normally incidental
to, subordinate to, and devoted exclusively to the
principal use.
                              - City of Castle Pines Zoning Ordinance 3602




                                                                                   8

                                    EXHIBIT A
        Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 44 of 61




  The Car Wash Is An Independent Business
 • Most customers buy car washes without accessing the
   convenience store or fuel pumps

                                     Nov-20           Dec-20                Jan-21

  Direct Car Wash Purchases              1301                  1090                    1284


  Combined 7-Eleven and Fuel
  Pump Purchases                          827                   845                     911



  Total Car Washes Purchased             2128                  1935                    2195


• The car wash, 7-Eleven convenience store and Phillips
  66 fuel pumps are separate businesses



                                                                                              9

                                        EXHIBIT A
        Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 45 of 61




The Car Wash is not “Devoted Exclusively” to
         the Fuel Service Operation
• The City Staff approved a car wash next door as a stand
  alone business which is not devoted exclusively to a fuel
  station.
• Twin Star’s car wash operates separately, and most
  customers purchase car washes separately from other
  services.
• This use does not benefit or change the fuel pumps.
• An expansion of an accessory use to a nonconforming
  use is not prohibited by Ordinance 2002.01 or 2002.02



                                                                                       10

                                        EXHIBIT A
       Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 46 of 61




The City Staff Incorrectly Claims that the Car
         Wash Is An Accessory Use


The Staff Report relies on three arguments:
  1. The businesses are run together in terms of
     management, employees and revenue collection.
  2. The Court of Appeals ruling in Anderson.
  3. Douglas County determined that the car wash is an
     “accessory use” through its parking space
     requirements.




                                                                                      11

                                       EXHIBIT A
         Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 47 of 61




The Nature of the Business Does Not Make it
            An Accessory Use
1. The footprint of the car wash does not determine accessory use.
2. Point of purchase is different and employees are typically not
   involved.
3. Car wash revenue is separate from 7-Eleven business and Phillips
   66 business.
   • Phillips 66 pays rent to sell fuel.
   • 7-Eleven collects the direct revenue from convenience store.
     Twin Star merely operates.
   • Car washes purchased at pumps are tracked through a separate
     module and paid by Phillips 66 to Twin Star.
   • Car washes purchased in the 7-Eleven are rung up separately on
     a separate register.




                                                                                        12

                                         EXHIBIT A
       Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 48 of 61




         Anderson does not support the
           City Staff’s Determination
• The Anderson zoning code specifically listed a car wash
  as an accessory use to a gas station.
• The Anderson gas station owner did not charge for car
  washes, and instead offered them for free to anyone who
  purchased gas.
• The Anderson gas station owner “needed” the car wash
  to “make the filling station more competitive and
  economically viable.”




                                                                                      13

                                       EXHIBIT A
       Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 49 of 61




 Douglas County Never Determined that the
     Car Wash was an Accessory Use
• Douglas County did not say it was treating the car wash
  as an accessory use.
• Douglas County ignored the car wash altogether in
  parking calculations
• “Accessory use” is not determined based on how many
  parking spots are required. The ordinance is specific.




                                                                                      14

                                       EXHIBIT A
        Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 50 of 61




   The Board of Adjustment must Faithfully
      Apply its own Zoning Ordinances
• Shupe v. Boulder County, 230 P.3d 1269, 1274 (Colo.
  App. 2010)
   – “[T]he BOA abused its discretion by adopting the director's
     determination that the principal use of the property is residential
     use, because the director and the BOA misapplied the plain
     language of the code.”
• Plain language of Zoning Ordinance 3602:
   Accessory Use: A use naturally and normally incidental to,
   subordinate to, and devoted exclusively to the principal use.
• The expansion of the car wash is not an expansion of a
  nonconforming use as it is not devoted exclusively to fuel
  service


                                                                                       15

                                        EXHIBIT A
         Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 51 of 61




            Twin Star’s Car Wash is not a
              “Substantial Detriment”
• Expansion of a car wash does not “substantially” harm the
  public
   – A new car wash is being put in next door
   – A car wash already exists
   – There is a refurbished car wash one block away
• The car wash does substantially extend the life of fuel
  stations in Castle Pines.
• If the car wash may be approved as an additional principal
  use it does not pose a substantial detriment to the public
  good



                                                                                        16

                                         EXHIBIT A
        Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 52 of 61




Twin Star’s Uses are Consistent with Neighboring Businesses

           Refurbished/             Twin Star
           expanded
           Car Wash,
           Convenience
           Store, and
           Gas Station

                                                                        New Car Wash


                                     SimplyEuro
                                     Automotive
                                     Repair

                                                                           Big O Tires

            King Soopers Fuel Pumps



                                                                                         17

                                        EXHIBIT A
       Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 53 of 61




  The Board of Adjustment Should Treat All
         Similar Businesses Fairly


Castle Pines cannot treat Twin Star’s car wash differently
than car washes and gas stations operated by other
entities.
   – Hale v. Denver, 159 Colo. 341, 346, 411 P.2d 332, 335 (Colo.
     1966) (overturning ordinance that prohibited some businesses,
     but not others, from dispaying gardening tools outside).




                                                                                      18

                                       EXHIBIT A
         Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 54 of 61




The Board of Adjustment Should Not Render
      Twin Star’s Car Wash Useless
• The Board of Adjustment’s decision becomes a taking
  based on “the character of the governmental action, its
  economic impact, and its interference with reasonable
  investment-backed expectations.” Dep’t of Health v. Mill, 887 P.2d
  993, 999-1000 (Colo. 1994).

• Allowing competitors to open new/refurbished car
  washes while preventing Twin Star’s expansion
  significantly impacts Twin Star’s reasonable
  expectations.




                                                                                        19

                                         EXHIBIT A
        Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 55 of 61




                               Conclusion

• Castle Pines is permitting modern car washes to be built
  in Twin Star’s immediate vicinity.
• The rejection of the expansion is not supported by the
  ordinances.
   – A car wash is not a nonconforming use or an existing structure
     devoted to a nonconforming use
   – This car wash is not an accessory use

• Improved car washes are a public benefit
• Twin Star should be allowed to proceed with its
  expansion


                                                                                       20

                                        EXHIBIT A
 Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 56 of 61




 DISTRICT COURT, DOUGLAS COUNTY, COLORADO                              DATE FILED: April 22, 2021 7:22 PM
                                                                       FILING ID: C416DEA4A00CF
 Court Address:
                                                                       CASE NUMBER: 2021CV30292
 400 Justice Way, Suite 2009
 Castle Rock, Colorado 80109
 Telephone: (720) 437-6200
 Plaintiff:
 TWIN STAR ENERGY, LLC, a Colorado limited liability company
 v.

 Defendants:
 BOARD OF ADJUSTMENT OF THE CITY OF CASTLE PINES,
 STATE OF COLORADO, a body corporate and public, and CITY OF
 CASTLE PINES IN DOUGLAS COUNTY, STATE OF COLORADO,
                                                                                      COURT USE ONLY 
 a municipal corporation
 Attorneys for Plaintiff:                                                      Case Number:
 Gregory S. Tamkin, Colo. Reg. No. 27105
 Stephen R. Weingold, Colo. Reg. No. 52897
 Dorsey & Whitney LLP
 1400 Wewatta Street, Suite 400
 Denver, Colorado 80202
 Telephone: (303) 629-3400                                                     Division       Courtroom
 Fax: (303) 629-3450
 Email: tamkin.greg@dorsey.com
 Email: weingold.stephen@dorsey.com



         DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING OF COMPLAINT,
                    COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY COMPLAINT



1. This cover sheet shall be filed with each pleading containing an initial claim for relief in every
   district court civil (CV) case, and shall be served on all parties along with the pleading. It shall
   not be filed in Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental
   Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the pleading but may
   result in a clerk’s show cause order requiring its filing.

2. Check one of the following:

      ☐This case is governed by C.R.C.P. 16.1 because:
             -   The case is not a class action, domestic relations case, juvenile case, mental health case,
                 probate case, water law case, forcible entry and detainer, C.R.C.P. 106, C.R.C.P. 120, or
                 other similar expedited proceeding; AND
             -   A monetary judgment over $100,000 is not sought by any party against any other single
                 party. This amount includes attorney fees, penalties, and punitive damages; it excludes
                 interest and costs, as well as the value of any equitable relief sought.

      ☒This case is not governed by C.R.C.P. 16.1 because (check ALL boxes that apply):


JDF 601 R7-15 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                                          Page 1 of 2
©2013, 2014, 2015 Colorado Judicial Department for use in the Courts of Colorado




                                                   EXHIBIT A
Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 57 of 61




                  ☐The case is a class action, domestic relations case, juvenile case, mental health case,
                  probate case, water law case, forcible entry and detainer, C.R.C.P. 106, C.R.C.P. 120, or
                  other similar expedited proceeding.
                  ☒A monetary judgment over $100,000 is sought by any party against any other single
                  party. This amount includes attorney fees, penalties, and punitive damages; it excludes
                  interest and costs, as well as the value of any equitable relief sought.
                  ☐Another party has previously indicated in a Case Cover Sheet that the simplified
                  procedure under C.R.C.P. 16.1 does not apply to the case.

    NOTE: In any case to which C.R.C.P. 16.1 does not apply, the parties may elect to use the simplified procedure
    by separately filing a Stipulation to be governed by the rule within 49 days of the at-issue date. See C.R.C.P.
    16.1(e). In any case to which C.R.C.P. 16.1 applies, the parties may opt out of the rule by separately filing a Notice
    to Elect Exclusion (JDF 602) within 35 days of the at-issue date. See C.R.C.P. 16.1(d).

    ☐A Stipulation or Notice with respect to C.R.C.P. 16.1 has been separately filed with the Court,
    indicating:

                  ☐C.R.C.P. 16.1 applies to this case.
                  ☐C.R.C.P. 16.1 does not apply to this case.

 3. ☐This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38.
      (Checking this box is optional.)


        Dated: April 22, 2021

                                                                 s/ Gregory S. Tamkin
                                                                 Signature of Attorneys for Plaintiff
                                                                 Gregory S. Tamkin
                                                                 Stephen R. Weingold
                                                                 Dorsey & Whitney LLP
                                                                 1400 Wewatta Street, Suite 400
                                                                 Denver, Colorado 80202
                                                                 Telephone: (303) 629-3400
                                                                 Fax: (303) 629-3450
                                                                 Email: tamkin.greg@dorsey.com
                                                                 Email: weingold.stephen@dorsey.com
                                                                 Email: shoaei.maral@dorsey.com




JDF 601 R7-15 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                                                     Page 2 of 2
©2013, 2014, 2015 Colorado Judicial Department for use in the Courts of Colorado




                                                     EXHIBIT A
      Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 58 of 61



 District Court, Douglas County, Colorado
 Court Address:
 400 Justice Way Ste. 2009
 Castle Rock, CO 80109                                              DATE FILED: April 22, 2021 7:22 PM
 Telephone: (720) 437-6200                                          FILING ID: C416DEA4A00CF
                                                                    CASE NUMBER: 2021CV30292
 Plaintiff:
 TWIN STAR ENERGY, LLC, a Colorado Limited Liability
 Company                                                                               COURT USE ONLY
 v.
                                                                           Case Number:
 Defendants:
 BOARD OF ADJUSTMENT OF THE CITY OF CASTLE
                                                                           Division:          Courtroom:
 PINES, STATE OF COLORADO, a body corporate and
 public, and CITY OF CASTLE PINES IN DOUGLAS
 COUNTY, STATE OF COLORADO, a municipal
 corporation

                                    DISTRICT COURT CIVIL SUMMONS

TO THE ABOVE NAMED DEFENDANT: Board of Adjustment of the City of Castle Pines, State of Colorado
                              c/o Lori Strand, Castle Pines City Attorney
                              360 Village Square Lane, Suite B
                              Castle Pines, CO 80108



YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer or other response to
the attached Complaint. If service of the Summons and Complaint was made upon you within the State of
Colorado, you are required to file your answer or other response within 21 days after such service upon you. If
service of the Summons and Complaint was made upon you outside of the State of Colorado, you are required to
file your answer or other response within 35 days after such service upon you. Your answer or counterclaim must
be accompanied with the applicable filing fee.


If you fail to file your answer or other response to the Complaint in writing within the applicable time period, the
Court may enter judgment by default against you for the relief demanded in the Complaint without further notice.

Dated: April 22, 2021
                                                          Clerk of Court/Clerk

                                                          s/ Gregory S. Tamkin
                                                          Signature of Attorneys for Plaintiff
                                                          Gregory S. Tamkin, Colo. Reg. No. 27105
                                                          Stephen R. Weingold, Colo. Reg. No. 52897
                                                          Dorsey & Whitney LLP
                                                          1400 Wewatta Street, Suite 400
                                                          Denver, Colorado 80202
                                                          Telephone: (303) 629-3400
                                                          Fax: (303) 629-3450
                                                          Email: tamkin.greg@dorsey.com
                                                          Email: weingold.stephen@dorsey.com




JDF 600 R10-13   DISTRICT COURT CIVIL SUMMONS




                                                   EXHIBIT A
    Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 59 of 61



This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must be
served with this Summons. This form should not be used where service by publication is desired.

WARNING: A valid summons may be issued by a lawyer and it need not contain a court case number, the
signature of a court officer, or a court seal. The plaintiff has 14 days from the date this summons was served on
you to file the case with the court. You are responsible for contacting the court to find out whether the case has
been filed and obtain the case number. If the plaintiff files the case within this time, then you must respond as
explained in this summons. If the plaintiff files more than 14 days after the date the summons was served on you,
the case may be dismissed upon motion and you may be entitled to seek attorney’s fees from the plaintiff.

TO THE CLERK: If the summons is issued by the clerk of the court, the signature block for the clerk or deputy
should be provided by stamp, or typewriter, in the space to the left of the attorney’s name.




JDF 600 R10-13   DISTRICT COURT CIVIL SUMMONS




                                                  EXHIBIT A
    Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 60 of 61



  District Court, Douglas County, Colorado
  Court Address:
  400 Justice Way Ste. 2009
  Castle Rock, CO 80109                                             DATE FILED: April 22, 2021 7:22 PM
  Telephone: (720) 437-6200                                         FILING ID: C416DEA4A00CF
                                                                    CASE NUMBER: 2021CV30292
  Plaintiff:
  TWIN STAR ENERGY, LLC, a Colorado Limited Liability
  Company                                                                                COURT USE ONLY
  v.
                                                                             Case Number:
  Defendants:
  BOARD OF ADJUSTMENT OF THE CITY OF CASTLE
                                                                             Division:         Courtroom:
  PINES, STATE OF COLORADO, a body corporate and
  public, and CITY OF CASTLE PINES IN DOUGLAS
  COUNTY, STATE OF COLORADO, a municipal
  corporation

                                      DISTRICT COURT CIVIL SUMMONS

TO THE ABOVE NAMED DEFENDANT: City of Castle Pines in Douglas County, State of Colorado
                              c/o Lori Strand, Castle Pines City Attorney
                              360 Village Square Lane, Suite B
                              Castle Pines, CO 80108



YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer or other response to
the attached Complaint. If service of the Summons and Complaint was made upon you within the State of Colorado,
you are required to file your answer or other response within 21 days after such service upon you. If service of the
Summons and Complaint was made upon you outside of the State of Colorado, you are required to file your answer
or other response within 35 days after such service upon you. Your answer or counterclaim must be accompanied
with the applicable filing fee.


If you fail to file your answer or other response to the Complaint in writing within the applicable time period, the
Court may enter judgment by default against you for the relief demanded in the Complaint without further notice.

Dated: April 22, 2021
                                                          Clerk of Court/Clerk

                                                          s/ Gregory S. Tamkin
                                                          Signature of Attorneys for Plaintiff
                                                          Gregory S. Tamkin, Colo. Reg. No. 27105
                                                          Stephen R. Weingold, Colo. Reg. No. 52897
                                                          Dorsey & Whitney LLP
                                                          1400 Wewatta Street, Suite 400
                                                          Denver, Colorado 80202
                                                          Telephone: (303) 629-3400
                                                          Fax: (303) 629-3450
                                                          Email: tamkin.greg@dorsey.com
                                                          Email: weingold.stephen@dorsey.com




JDF 600 R10-13   DISTRICT COURT CIVIL SUMMONS




                                                   EXHIBIT A
    Case 1:21-cv-01451-NRN Document 3 Filed 05/28/21 USDC Colorado Page 61 of 61



This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must be served
with this Summons. This form should not be used where service by publication is desired.

WARNING: A valid summons may be issued by a lawyer and it need not contain a court case number, the signature
of a court officer, or a court seal. The plaintiff has 14 days from the date this summons was served on you to file
the case with the court. You are responsible for contacting the court to find out whether the case has been filed
and obtain the case number. If the plaintiff files the case within this time, then you must respond as explained in
this summons. If the plaintiff files more than 14 days after the date the summons was served on you, the case may
be dismissed upon motion and you may be entitled to seek attorney’s fees from the plaintiff.

TO THE CLERK: If the summons is issued by the clerk of the court, the signature block for the clerk or deputy
should be provided by stamp, or typewriter, in the space to the left of the attorney’s name.




JDF 600 R10-13   DISTRICT COURT CIVIL SUMMONS




                                                   EXHIBIT A
